Citation Nr: 0715182	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that granted service connection 
and a 30 percent rating for PTSD.  In October 2005, the RO 
awarded a 50 percent rating for the service-connected PTSD 
from the date of the original grant.

The veteran was scheduled for a Board hearing via video 
conference in May 2006, but failed to report and did not 
request that the hearing be rescheduled.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by serious, but not severe, 
symptomatology, manifested by sadness and depression, 
frequent combat-related intrusive recollections and dreams, 
irritability, social withdrawal, loneliness and avoidant 
behavior, and anhedonia treated with outpatient individual 
and group psychotherapy and prescribed medication.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claim for a rating in excess of 50 percent for 
PTSD is being denied, no disability rating or effective date 
will be assigned and, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In an August 2003 letter, issued prior to the February 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  Further, in the 
February 2004 rating action, the appellant was instructed 
what the bases for the assigned rating was, and why a higher 
rating was not for assignment.  Thus he was put on notice of 
the information needed for a higher rating.  We therefore 
conclude that appropriate notice has been given in this case.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the February 2004 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the September 2004 statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  While it 
appears that the August 2003 letter to the veteran was 
returned by the United States Post Office twice, there can be 
no doubt that it was reviewed it, given the January 2005 
memorandum from his representative noting "the veteran's 
response to the Duty to Assist letter".  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran has received two VA 
examinations during the pendency of his appeal, and VA 
medical records, dated from January 1998 to April 2005 were 
obtained.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



II.	Factual Background

In a February 2004 rating decision, the RO granted the 
veteran's claim for service connection for PTSD and awarded a 
30 percent disability rating.  The RO based its 
determination, in large measure, upon verification of the 
veteran's alleged stressful events in service (he was awarded 
the Combat Infantryman Badge) and findings of a November 2003 
VA examination that diagnosed PTSD.

VA medical records, dated from November 2003 to April 2005, 
reveal that the veteran's service-connected PTSD was treated 
with individual and group psychotherapy and prescribed 
medication.  The records reflect that he successfully 
completed the Wade Park Psychiatry Day Hospital program, from 
November 24 to December 19, 2003.  When initially interviewed 
in November 2003, before his VA examination, he complained of 
increased depression.  He was homeless and unemployed and had 
medical problems.  He was unhappy with his life and reported 
sleep difficulty, minimal appetite, anhedonia, passive 
suicidal ideation, and decreased concentration.  He denied 
any psychotic symptoms or recent substance use for the past 
four months.  He was alert, oriented, well groomed, and 
causally dressed.  His mood was moderately depressed and his 
affect was dysthymic.  His thoughts were well organized.  
There was mild paranoia around large groups of people.  Major 
depressive disorder was diagnosed.

The November 2003 VA examination report indicates that the 
veteran, who was 55 years old, lived with a cousin and had 
lived with various relatives.  He believed he had two 
children.  It was noted that, after service, the veteran held 
a number of jobs, including working for the City of Cleveland 
Sewer Department from 1973 to 1986 and, from 1981 to 1991, 
working for VA.  After receiving vocational rehabilitation 
assistance, he passed the State Tested Nursing Assistant 
examination in 1992 and worked at the Visiting Nurses 
Association for six months.  He then left that job to work at 
a local hospital where he received a week of training in 
phlebotomy but quit when he found he could not perform the 
duties.

Further, it was noted that the veteran married in 1969 but 
had not consistently lived with his wife and they eventually 
split up in 1991.  He was unsure if the two children she had 
were his.  They lived in West Virginia and he had no contact 
with them.  He rarely had contact with his wife.  The veteran 
gave a long history of cocaine and alcohol abuse that began 
soon after service.  He was repeatedly treated for drug abuse 
and said he was clean for approximately five months.  He 
regularly attended Alcohol Anonymous (AA) meetings.  The 
veteran recently began treatment for depression and took 
antidepressant medication.

The veteran subjectively complained of depressed mood, daily 
flashbacks of combat-related experiences, disturbed sleep, 
and social isolation.  He was irritable and felt alone in the 
world.  He said he tended to easily give up and was not 
sufficiently assertive.  He had a pervasive feeling of 
sadness.   His only social relationships were with his family 
and AA sponsor.  

Objectively, the veteran was casually dressed, with good 
hygiene, grooming, and posture.  His eye contact and 
appearance were good.  Psychomotor behavior and level of 
activity were normal.  He was cooperative.  His speech was 
normal.   Mood, by the veteran's report, was depressed.  The 
veteran's affect (by the examiner's evaluation) was 
depressed.  Thought content and processes were normal.  

The Axis I diagnoses were PTSD, major depressive disorder, 
and substance abuse in remission.  A score of 55 was assigned 
on the Global Assessment of Functioning (GAF) scale.  The VA 
examiner noted that the veteran had almost daily 
recollections of combat-related events, and nightmares, 
sometimes daily.  The veteran also had difficulty getting 
along with others and lost a job because of it.  He was 
hypervigilant.  Further, the VA examiner commented that, 
along with the PTSD due to service, the veteran had a long 
history of substance abuse that was not related to service 
and contributed to his depressive symptoms and dysfunctional 
behavior, resulting in unemployment and homelessness.  It was 
noted that the veteran agreed that he could probably work if 
he could find a job.  He was currently seeking employment.  
He felt discouraged that he had no home, no job, and no 
relationships.  

When seen in the VA Mental Hygiene Clinic (MHC) in December 
2003, a clinician assigned a GAF score of 50.  It was noted 
that the veteran was living in a shelter.  He complained of 
intense intrusive recollections, nightmares, avoidance of 
trauma-related thoughts, activities and feelings, anhedonia, 
emotional detachment and numbing, sleep difficulties, anger 
and irritability, hypervigilance, and hyper startle.  He 
denied suicidal or homicidal ideations but had thoughts.  
There were no psychotic thoughts but he reported an olfactory 
hallucination of burning flesh related to his friend's death.  
He was currently married and separated.  He had two 
biological children with whom he had no contact.  He was a 
private/isolative individual.  On examination, he was 
cooperative, with a depressed mood and slightly constricted 
affect.  Psychomotor behavior was within normal limits.  
Judgment was appropriate.  He was oriented and insightful.  
Another December 2003 MHC record indicates that a nurse 
assigned a GAF score of 60.

When seen in the VA MHC in January 2004, the veteran was 
alert and oriented, and had clear thoughts and coherent 
speech.  His mood was normal and his affect was congruent.  
His hygiene was clean and neat and he was appropriately 
dressed.

A February 2004 VA MHC note prepared by a psychiatrist 
indicates the veteran was abstinent of alcohol and cocaine 
since July 2003.  The veteran complained of depression and 
near homelessness since 1991 when he separated from his wife.  
He was living in a shelter since December 2003 and was 
depressed because of it.  He had very fleeting suicidal and 
sometimes homicidal ideations and sleep difficulty.  On 
examination, he was oriented, cooperative, pleasant, and 
appropriate with no evidence of psychosis, or suicidal or 
homicidal ideation and no anhedonia or major depressive 
disorder.  Concentration was okay.  The veteran was advised 
to continue his prescribed medication and additional 
medication was prescribed.

An April 2004 VA MHC record reflects that the veteran 
continued to be neatly dressed and groomed.  His mood, 
affect, and judgment were appropriate.  He was friendly with 
moderate insight.  His mood and sleeping were improved with 
prescribed medication, but he still had sleep difficulty.  He 
also had combat-related intrusive thoughts.  He attended 
weekly AA meetings, went to church every Sunday, and recently 
sang in the men's choir.  He was becoming involved in Chapter 
31 (educational assistance benefits) and his goal was to 
become an English teacher.  He still lived at a shelter and 
needed housing at some point.  He had little income.  Similar 
findings were noted when seen in May 2004.

A June 2004 VA MHC record reflects findings as noted above 
and that a GAF score of 50 was assigned.  It was noted that 
the veteran was participating in vocational rehabilitation, 
said he enjoyed reading books, and believed he had some 
talent to return to the community.  He had sleep difficulty 
and recurrent intrusive thoughts of combat related events.  
The war in Iraq triggered his combat-related memories.  He 
attended weekly AA meetings and church services, and sang in 
the men's choir at church.  He was trying to keep in contact 
with his mother.  

When seen in the VA MHC in August 2004, it was noted that the 
veteran was neatly dressed and groomed, with appropriate 
mood, affect, and judgment.  He was friendly with moderate 
insight.  He said he moved into a new apartment.  He had some 
financial problems due to his move.  His PTSD symptoms were 
unchanged.  He had nightmares and intrusive thoughts.  To 
cope, he attended computer school and read a great deal.  It 
was noted that the veteran seemed to be handling being alone 
in a good way.  He was encouraged to maintain his attendance 
in AA meetings and his church activities.  He said he enjoyed 
the meetings and church but was uncomfortable interacting 
with others in the meetings and at church.  He tried to sit 
alone in an area where he hoped no one else sat.

When seen in September 2004, the VA MHC note indicates that 
the veteran appeared tired and he said he lacked energy.  He 
had not attended church in a month since he moved and had not 
seen his family.  He attended his vocational rehabilitation 
classes.  The veteran denied feeling depressed or having 
suicidal or homicidal ideations.  When seen again at the end 
of September, the veteran said his son and his family from 
West Virginia and his daughter visited during the past week.  
He seemed happy that they visited.  He felt guilty about 
being absent from their lives and felt unworthy of their 
love.  

According to an October 2004 VA MHC record, the veteran's 
mood was depressed but void of suicidal or homicidal 
ideation.  His affect and judgment were appropriate.  He felt 
overwhelmed and it was noted that his primary coping skill in 
life was avoidance and denial.

In his November 2004 substantive appeal, the veteran said he 
suffered from flashbacks, anxiety, mood swings, isolation, 
dissociation, and depression.

A November 2004 VA MHC record reflects a GAF score of 50.  
The veteran was neatly dressed and groomed.  His mood was 
depressed but void of suicidal and homicidal ideation, his 
affect was flat, and his judgment was appropriate.  He had 
poor eye contact and appeared tired and exhausted.  He was 
friendly with moderate insight.  He felt isolated from most 
everyone.  

A December 2004 VA group therapy record includes the 
veteran's report of how suspicious and paranoid he could be.  
A December 2004 clinical record reflects his complaint of 
loneliness.  He isolated himself in his apartment.  It was 
noted that he previously attended church, sang in the choir, 
and regularly attended AA meetings.  He saw his mother weekly 
and even visited with his children who came to visit her.  
The record indicates he stopped attending church when members 
wanted to know him better, e.g., invited him to dinner.  He 
was uncomfortable.  When seen at the end of December 2004, 
the veteran said his combat-related nightmares increased and 
he awoke every two hours.  He felt guilt and shame about 
combat-related events and experienced depression.  He denied 
suicidal or homicidal ideation.  

A January 2005 VA MHC record reflects that the veteran's PTSD 
symptoms were unchanged.  He had frequent combat-related 
intrusive thoughts and nightmares.  He felt exhausted and 
tired in the morning.  It was noted that the war in Iraq 
appeared to increase his combat-related memories and his mood 
was slightly improved, his affect remained flat, and his 
judgment was appropriate.  He was friendly with moderate 
insight.  A later dated January 2005 record indicates the 
veteran continued to isolate himself in his apartment and had 
not developed any significant relationships with anyone there 
due to his distrust.  He was not visiting his mother so she 
and his sister had to come to his home to visit.  He said he 
was glad to see them but also glad to see them go.   

In February 2005, the VA MHC records reflect the veteran's 
continued isolation and that he was not visiting his mother 
as he previously did.  His mother and sister had to visit 
him.  He spent his time reading and watching television.  It 
was noted that he did not have a support network or any 
friends.  When seen later in February 2005, the veteran 
admitted feeling depressed but could not specify why.  He 
rarely left his apartment.  He denied suicidal or homicidal 
ideation.  His mood was depressed and his affect and judgment 
were normal.  He was neatly dressed and groomed.

In a February 2005 written statement, the veteran said he 
continued to struggle with PTSD symptoms that were detailed 
in his VA clinical records.  He noted his successful 
completion of a sixteen week intensive outpatient program and 
that he was currently involved in a weekly aftercare group.  
The veteran said his symptoms were not improved but remained 
constant and increased.  He currently lived in an apartment, 
not a homeless shelter, and did not interact with any 
neighbors, although they attempted to interact with him.  He 
was estranged from his family whom he saw infrequently and 
only at their initiation.  He felt guilty about his combat-
related experiences and was constantly depressed, for which 
he took prescribed medication.  The veteran said his comfort 
level with others was seriously impaired due to mistrust of 
others, due to his combat experiences.  The veteran further 
stated that he was not fully employed for several years that 
he believed was due to his PTSD.  Due to his lack of 
employment, he was estranged from his family and was homeless 
and lacked income.  He said when he worked he had significant 
difficulties with co-workers.  His distrust in others and 
inability to function as a team member resulted in his 
unemployment.  

In March 2005, the veteran underwent VA examination.  
According to the examination report, the veteran said his 
symptoms were worse than he believed previous evaluators 
realized.  He described recurrent intrusive recollections of 
combat-related events, distressing dreams, intense 
psychological distress and physiological reactivity at 
exposure to cues such as feeling increased paranoia, 
nervousness, shakiness, and feeling certain people were 
potential enemies.  He said his symptoms worsened since the 
current war.  He had increased incidences and periods of 
avoidant behavior, did not want to watch the news much, and 
stayed away from some ethnic groups.  He had diminished 
interest and detachment, with estrangement from others with 
less talkative or social behaviors that he said negatively 
influenced and continued to negatively influence his marriage 
and other relationships.  He stayed away from home, had lots 
of arguments, did not get along well with others, and 
regularly had poor interactions with others.  He described a 
restricted range of affect and symptoms of increased arousal 
such as irritability and anger "all the time" and daily, 
that caused problematic relationships.  He had concentration 
problems and drifted off in thought about traumatic events.  
It was noted that the veteran's PTSD symptoms appeared to 
negatively impact his ability to perform daily activities, 
participate in appropriate relationships, and find and 
maintain stable employment.

Additionally, the report reveals that the veteran married in 
1969 and separated from his wife for more than 20 years.  He 
said his irritability, controlling nature, anger, lack of 
reliability, and absenteeism from home caused the separation 
and continued to influence the relationship.  He had two 
children with whom he did not maintain a relationship.  He 
had a general equivalency diploma and computer training in 
2004 but was unable to continue, reportedly due to symptoms 
and the need to continue his PTSD treatment.  He had 
miscellaneous jobs when he was able to find them but found it 
difficult to locate and maintain work due to a tendency to be 
isolative, frustrated, irritable and angry.  He said his 
substance abuse was no longer problematic.  

It was noted that the veteran did not report significant 
depressed mood or thoughts of harming himself or others.  He 
had no history of delusions or hallucinations and appeared 
alert and oriented.

The VA examiner said the veteran continued to suffer PTSD 
that negatively affected his functioning in managing 
fluctuations in mood, especially anger and irritability in 
forming and maintaining healthy social, familial, marital and 
work relationships, and his ability to locate and maintain 
employment.  The Axis I diagnosis was PTSD, and a GAF score 
of 43 was assigned.  

April 2005 VA MHC records indicate that the veteran stopped 
attending group sessions.  He said family issues occurred and 
he received a "summons" for child support in West Virginia, 
where he previously lived. 

In an April 2005 Addendum, the VA examiner said the veteran's 
PTSD symptoms were "serious" and negatively impacted his 
ability to perform daily activities and participate in 
appropriate relationships and find and maintain stable 
employment.  The serious nature of the symptoms was further 
complicated by his inability to manage symptoms of 
fluctuations in mood, irritability, and anger.

In a July 2005 Addendum, the VA examiner said the GAF score 
assigned was based on the veteran's PTSD and its impact on 
his functioning. 

In October 2005, the RO awarded a 50 percent disability 
rating for the veteran's service-connected PTSD retroactive 
to the date of the grant of service connection.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Board notes that the February 2004 rating decision 
granted service connection and a 30 percent disability 
evaluation.  In April 2004, the RO received the veteran's 
notice of disagreement with the disability awarded to his 
service-connected PTSD that was ultimately assigned a 50 
percent rating.  The Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to 
the primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court as an indicator of mental health 
on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule which in turn is based upon average 
impairment of earning capacity.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his anxiety disorder.  Id at 182.  See also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).

Upon review of the objective medical evidence of record, the 
Board is of the opinion that an evaluation in excess of 50 
percent is not warranted for the veteran's service-connected 
PTSD.  The competent evidence of record indicates that the 
veteran's insight and judgment were present at all times.  
Although 55 (assigned at the November 2003 VA examination) is 
the highest GAF score he has received from a VA examiner, his 
thought process has consistently been noted to be normal.  
There is no evidence that his speech is illogical, obscure, 
or irrelevant, or that he goes through any obsessive rituals.

Examiners have noted the veteran's depressed mood, distrust 
of others, and social isolation, but without any suicidal or 
homicidal ideation and anger and there is no evidence of 
violent behavior or that he is otherwise unable to function 
appropriately.  The Board does not find, and the veteran has 
not contended, that he experiences spatial disorientation.  
There is no current indication that the veteran is neglectful 
of his personal appearance and, in 2003 and 2005, the VA 
examiners and clinicians commented that the veteran was able 
to maintain good personal hygiene.  While the veteran reports 
isolative behavior and difficulty maintaining relationships, 
the Board notes that, although separated from his present 
wife for more than 20 years, and having sparse contact with 
his children, he also reported visits with his mother and 
sister.  Thus, the Board concludes that the veteran's 
service-connected PTSD would not be appropriately rated as 70 
percent disabling under the current rating criteria.

Further, in March 2005, the VA examiner reported that the 
veteran was alert and oriented, with no history of delusions 
or hallucinations.  He did not report a significant depressed 
mood or thoughs of harming himself or others.  Similar 
findings were noted in the November 2003 VA examination 
report, that described the veteran's good appearance, 
grooming, and hygiene, and that he was oriented, with a 
depressed affect, normal speech, and normal thought processes 
and content.  Thus, the GAF score of 55 assigned at the time 
of the November 2003 VA examination and the GAF score of 50 
assigned in the VA outpatient records are consistent with the 
disability productive of reducing reliability and 
productivity, characteristic of pertinent disabiity criteria 
warranting no more than the currently assigned 50 percent 
rating. 

Further, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
The recent March 2005 VA examination (with the April and July 
2005 Addenda) does not reflect symptoms inconsistent with a 
50 percent disability evaluation, notwithstanding the GAF 
score of 43 assigned at the time.  The objective medical 
evidence further demonstrates that the veteran reported 
irritability, depression, sleep difficulty, anhedonia, 
nightmares and daily intrusive thoughts, and was socially 
isolated.  The VA examiner commented that the veteran did not 
have delusions and hallucinations or any significant 
depressed mood, or any thoughts of harming himself or others.  
The veteran was alert and oriented.  He did not report any 
memory loss, or obsessive or ritualistic behavior.  He did 
not report panic attacks.  He had symptoms of depression and 
experienced difficulty with managing his symptoms such as 
fluctuations in mood, irritability, anger and problems in 
relationships with others that examiner described as serious 
and for which the GAF score of 43 was assigned.  Although, in 
April 2005, the VA examiner said that the veteran's PTSD 
symptoms seriously negatively impacted his ability to perform 
daily activities and participate in appropriate relationships 
and find and maintain stable employment, she at no time 
indicated that he was totally impaired due to the service-
connected PTSD.

While the Board acknowledges the serious nature of the 
veteran's PTSD symptomatology, including his apparent 
difficulty in a work or a worklike setting; and inability to 
establish and maintain effective relationships, the record 
is, otherwise, totally devoid of any objective medical 
evidence of impaired judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances such as to 
warrant even a 70 percent rating for the service-connected 
PTSD. 

Nor is there any objective medical evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name, such as to 
warrant a 100 percent rating. 

As noted above, the veteran's PTSD symptoms appear to 
fluctuate.  He reported sleep difficulty, distrust and 
difficulty working with others, but told the November 2003 VA 
examiner he could work if he could find a job.  The VA MHC 
records indicate he was attending AA meetings and church and, 
while he told VA examiners he had no contact with his 
children, in September 2004, he said they visited him.  He 
also reported visits with his mother and sister.

The collective objective findings of the 2003 and 2005 VA 
examinations, and other medical evidence including the VA 
outpatient medical records, to include essentially normal 
speech and that the veteran was oriented, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.  Given the 
foregoing observations, the Board finds that, under the 
above-cited criteria, the preponderance of the evidence is 
against a rating in excess of 50 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, DC 9411.

Additionally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2006); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his PTSD.  In addition, although the 
veteran argues in his written statements that he believes his 
PTSD caused his unemployment, there is no evidence revealing 
that his condition caused marked interference with 
employment, e.g., employers' statements or sick leave 
records.  Consequently, while the veteran's PTSD may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans' who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 50 
percent schedular rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected PTSD.  See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  Therefore, in 
the absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


